___________

                                     No. 96-2020
                                     ___________

Harold O. Postma,                         *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Northern District of Iowa.
Mike Van Otterloo, Sheriff,               *
                                          *         [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                      Submitted:     May 10, 1996

                            Filed:   May 16, 1996
                                     ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Harold Postma, an Iowa inmate, appeals the district court's1 order
dismissing without prejudice his 28 U.S.C. § 2254 petition, for failing to
exhaust state remedies.      We agree that Postma has currently available, non-
futile remedies in state court, and accordingly, the district court's
dismissal was correct.        See Iowa Code Ann. §§ 822.2, 822.3 (West 1994);
Smittie v. Lockhart, 843 F.2d 295, 296 (8th Cir. 1988).        We deny Postma's
motion for release.       See Fed. R. App. P. 23(b); Martin v. Solem, 801 F.2d
324, 329 (8th Cir. 1986).


     Affirmed.     See 8th Cir. R. 47A(a).




     1
     The Honorable Donald E. O'Brien, United States District Judge
for the Northern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-